DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This allowability notice is in response to the remarks and amendments received on 05 February 2021. Claims 9-12, & 14-24 are pending. Claims 9, 12, & 15 are amended. Claims 1-8, & 13 are cancelled. Claims 16 and 17 are newly added. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 9 and its dependents, the best available prior art does not teach a controller controlling a radiation source to cause the outer portion of a 3D printed object to melt and flow. The closest available prior art is U.S. Patent Application Publication 2009/0283119 to Moussa et al. Moussa et al. teach a controller which controls a radiation source to further cure a 3D printed object. Regarding claim 15 and it’s dependents, the best available prior art does not teach or properly suggest a spherical mirror positioning the 3D printed object into the spherical mirror as claimed. Regarding claim 20 and its dependents, the best available prior art, previously applied U.S. Patent Application Publication 2014/0202997 to Vadali et al., does not teach a plurality of radiation sources as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-









/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743